DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 09/07/2022. 
Claims 1-23 are pending. 
Claims 1, 11, 20 and 21 are independent. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 


Response to Arguments
Applicant’s arguments, see pages 7-12, filed 08/15/2022, with respect to the rejection(s) of claim(s) 1-23 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leimbach et al. (US 2015/0280424).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalomia et al. (US 2007/0135779) in view of Leimbach et al. (US 2015/0280424).
Re claim 1, Lalomia teaches (Figures 38-39) a surgical system (abstract), comprising: a surgical evacuation system (para 190) comprising a motor (808); and
a control circuit (Fig. 39) comprising a plurality of segments, wherein the plurality of segments comprises a first segment, a second segment, and a third segment (Figure 39);
wherein the first segment comprises a main processor (342, para 199) and a safety processor (includes sub-controller 718, para 199), wherein the main processor is coupled to a memory (contains memory; 719), and wherein the memory stores instructions executable by the main processor to:
energize the first segment (342 and 718) before the second segment and the third segment (para 199-200; discloses upon startup, the liquid measuring controller 718 reads the program and estimates a volume of liquid); and
energize the second segment (724 and 726 temperature sensors and thermal expansion sensors) and the third segment (810) after the first segment performs a first safety function (par 199-200); wherein the first safety function does not energize the second segment or the third segment (the first safety function is done during startup; para 199);
but fails to explicitly teach wherein the second segment comprises a sensing circuit and a display circuit, wherein the sensing circuit is configured to sense a parameter associated with the surgical evacuation system; and wherein the third segment comprises a motor control circuit in signal communication with the motor, wherein the motor control circuit is configured to adjust the speed of the motor based on the parameter sensed by the sensing circuit.
Leimbach teaches (Figures 1-7) wherein the second segment (1004) comprises a sensing circuit (safety processor, para 84) and a display circuit (1002d, para 79 discloses there is a display), wherein the sensing circuit is configured to sense a parameter associated with the surgical evacuation system (para 99 and 149); and wherein the third segment comprises a motor control circuit (1048) in signal communication with the motor (para 91), wherein the motor control circuit is configured to adjust the speed of the motor based on the parameter sensed by the sensing circuit (para 149).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Lalomia with the system of Leimbach to deliver scalable performance (see Leimbach; para 76).

Re claim 2, Lalomia in view of Leimbach teaches the surgical system of claim 1, wherein the first safety function is checking the first segment, the second segment, and the third segment for at least one of a short circuit and an error (see Lalomia; para 240 and 280).

Re claim 3, Lalomia in view of Leimbach teaches the surgical system of claim 1, wherein the first safety function is performing a safety check on the first segment, the second segment, and the third segment (see Lalomia; para 225; checks the system that operation is proper).

Re claim 4, Lalomia in view of Leimbach teaches the surgical system of claim 1, wherein the first safety function is verifying the sensing circuit, the display circuit, the motor control circuit, and the motor are correct components (see Lalomia; para 225).

Re claim 5, Lalomia in view of Leimbach teaches the surgical system of claim 1, wherein the memory stores instructions executed by the main processor to:
identify the main processor (see Lalomia; 342 and 718), the safety processor (see Lalomia; includes sub-controller 718, para 199), the sensing circuit (safety processor), the display circuit, the motor control circuit, and the motor (see Lalomia; para 240); and
display on a display device a status of the main processor, the safety processor, the sensing circuit, the display circuit, the motor control circuit, and the motor (see Lalomia; para 225).

Re claim 6, Lalomia in view of Leimbach teaches the surgical system of claim 1, wherein the memory stores instructions executed by the main processor to:
identify the first segment, the second segment, and the third segment (see Lalomia; para 129 and 225); and
display on a display device a status to a user of the first segment, the second segment, and the third segment (see Lalomia; para 225).

Re claim 7, Lalomia in view of Leimbach teaches the surgical system of claim 1, wherein the surgical evacuation system further comprises a pump coupled to the motor (see Lalomia; para 212).

Re claim 8, Lalomia in view of Leimbach teaches the surgical system of claim 7, wherein the motor operates at a first state or a second state (see Lalomia; para 222).

Re claim 9, Lalomia in view of Leimbach teaches the surgical system of claim 8, wherein the first state is activated by a user, and the motor causes the pump to operate at a first rate in the first state (see Lalomia; para 224).

Re claim 10, Lalomia in view of Leimbach teaches the surgical system of claim 8, wherein the motor causes the pump to operate at a second rate in the second state (see Lalomia; para 224).

Re claim 11, Lalomia teaches (Figures 38-39) a method, comprising:
implementing a segmented control circuit (para 190) in a surgical evacuation system comprising a motor (808), the segmented control circuit comprising a first segment comprising a main processor (342, para 199) and a safety processor (includes sub-controller 718, para 199), a second segment comprising a sensing circuit (724 and 726 temperature sensors and thermal expansion sensors) and a display circuit (728, para 209 discloses there is a display), and a third segment comprising a motor control circuit (810) in signal communication with the motor, 
activating the first segment (para 199-200; discloses upon startup, the liquid measuring controller 718 reads the program and estimates a volume of liquid);
causing the first segment to perform a first safety function (para 199-200), wherein the first safety function does not energize the second segment or the third segment (the first safety function is done during startup; para 199); 
activating the second segment after the first segment performs the first safety function (para 199-200); and
activating the third segment after the first segment performs the first safety function (para 221),
but fails to explicitly teach wherein the sensing circuit is configured to sense a parameter associated with the surgical evacuation system, and wherein the motor control circuit is configured to adjust the speed of the motor based on the parameter sensed by the sensing circuit.
Leimbach teaches (Figures 1-7) wherein the sensing circuit (safety processor, para 84) is configured to sense a parameter associated with the surgical evacuation system (para 99 and 149), and wherein the motor control circuit is configured to adjust the speed of the motor (1048) based on the parameter sensed by the sensing circuit (para 149).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Lalomia with the system of Leimbach to deliver scalable performance (see Leimbach; para 76).

Re claim 12, Lalomia in view of Leimbach teaches the method of claim 11, wherein the first safety function is checking the first segment, the second segment, and the third segment for at least one of a short circuit and an error (see Lalomia; para 240).

Re claim 13, Lalomia in view of Leimbach teaches the method of claim 11, wherein the first safety function is performing a safety check on the first segment, the second segment, and the third segment (see Lalomia; para 225; checks the system that operation is proper).

Re claim 14, Lalomia in view of Leimbach teaches the method of claim 11, wherein the first safety function is verifying the sensing circuit, the display circuit, the motor control circuit, and the motor are correct components (see Lalomia; para 225).

Re claim 15, Lalomia in view of Leimbach teaches the method of claim 11, further comprising: identifying, by the segmented control circuit, the main processor, the safety processor,
the sensing circuit, the display circuit, the motor control circuit, and the motor (see Lalomia; para 240); and
displaying on a display device a status of the main processor, the safety processor, the sensing circuit, the display circuit, the motor control circuit, and the motor (see Lalomia; para 225).

Re claim 16, Lalomia in view of Leimbach teaches the method of claim 11, further comprising: identifying, by the segmented control circuit, the first segment, the second segment, and the third segment (see Lalomia; para 129 and 225); and
displaying on a display device a status of the first segment, the second segment, and the third segment (see Lalomia; para 225).

Re claim 17, Lalomia in view of Leimbach teaches the method of claim 11, further comprising: operating the motor at a first state or a second state (see Lalomia; para 222).

Re claim 18, Lalomia in view of Leimbach teaches the method of claim 17, wherein the surgical evacuation system further comprises a pump coupled to the motor (see Lalomia; para 212), wherein the first state is activated by a user, and wherein the motor causes the pump to operate at a first rate in the first state (see Lalomia; para 212).

Re claim 19, Lalomia in view of Leimbach teaches the method of claim 18, wherein the motor causes the pump to operate at a second rate in the second state (see Lalomia; para 222).

Re claim 20, Lalomia teaches a non-transitory computer-readable medium storing computer readable instructions, which when executed cause a segmented circuit (Figures 38-39) for a surgical evacuation system (See para 190) to: 
activate a first segment, wherein the first segment comprises a main processor (342, para 199) and a safety processor (includes sub-controller 718, para 199);
cause the first segment to perform a first safety function (para 199-200);
activate a second segment after the first segment performs the first safety function (para 199-200), and wherein the safety function does not energize the second segment (the first safety function is done during startup; para 199); and
activate a third segment after the first segment performs the first safety function, and wherein the safety function does not energize the third segment.
but fails to explicitly teach wherein the second segment comprises a sensing circuit and a display circuit, wherein the sensing circuit is configured to sense a parameter associated with the surgical evacuation system, wherein the third segment comprises a motor control circuit and a motor, wherein the motor control circuit is configured to adjust the speed of the motor based on the parameter sensed by the sensing circuit.
Leimbach teaches (Figures 1-7) wherein the second segment comprises a sensing circuit (safety processor, para 84) and a display circuit (1002d, para 79 discloses there is a display), wherein the sensing circuit is configured to sense a parameter associated with the surgical evacuation system (para 99 and 149), wherein the third segment comprises a motor control circuit (810) and a motor (808) (para 221), wherein the motor control circuit  is configured to adjust the speed of the motor (1048) based on the parameter sensed by the sensing circuit (para 149).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Lalomia with the system of Leimbach to deliver scalable performance (see Leimbach; para 76).

Re claim 21, Lalomia teaches a non-transitory computer-readable medium storing computer readable instructions, which when executed cause a segmented circuit (Figures 38-39) for a surgical evacuation system (See para 190) to:
activate a main processor (342, para 199) and a safety processor (includes sub-controller 718, para 199):
cause the safety processor to perform a safety function (para 199-200);
activate a sensing circuit (724 and 726 temperature sensors and thermal expansion sensors) and a display circuit (728, para 209 discloses there is a display) after the safety processor performs the safety function (para 199-200), wherein the first safety function does not energize the sensing circuit or the display (the first safety function is done during startup; para 199); and
activate a motor control circuit (810) and a motor (808)  after the safety processor performs the safety function (para 221), wherein the first safety function does not energize the motor control circuit or the motor (the first safety function is done during startup; para 199),
but fails to explicitly teach wherein the sensing circuit is configured to sense a parameter associated with the surgical evacuation system, wherein the motor control circuit is configured to adjust the speed of the motor based on the parameter sensed by the sensing circuit.
Leimbach teaches (Figures 1-7) wherein the sensing circuit is configured to sense a parameter associated with the surgical evacuation system (para 99 and 149), wherein the motor control circuit is configured to adjust the speed of the motor (1048) based on the parameter sensed by the sensing circuit (para 149).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Lalomia with the system of Leimbach to deliver scalable performance (see Leimbach; para 76).

Re claim 22, Lalomia in view of Leimbach teaches the surgical system of claim 10, wherein the control circuit is configured to slow a rate of operation of the motor based on the control circuit sensing a lack of user activity (para 224; discloses operating the motor at a slower operation).

Re claim 23, Lalomia in view of Leimbach teaches the surgical system of claim 1, further comprises switching logic stored in the memory (contains memory; 719), wherein the switching logic prevents portions of the control circuit from activating based on safety conditions not being satisfied during the first safety function (para 199).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846